


Exhibit 10.71

 

HUNTSMAN CORPORATION

2016 STOCK INCENTIVE PLAN

 

Notice of Award of Common Stock

 

Grantee:

 

Date of Grant:

 

CSA Grant Number:

 

Number of Shares Granted:

 

1.              Notice of Grant.  You are hereby granted pursuant to the
Huntsman Corporation 2016 Stock Incentive Plan (the “Plan”) the number of shares
of Common Stock (“Common Stock”) of Huntsman Corporation (the “Company”) set
forth above, subject to the terms and conditions of the Plan and this Notice
(the “Award”).

 

2.              Shares.  The shares of Common Stock shall be issued by the
Company in your name, pursuant to which you shall have all of the rights of a
shareholder of the Company with respect thereto, including, without limitation,
voting rights.

 

3.              Withholding of Tax.  To the extent that the receipt of the
shares of Common Stock results in the receipt of compensation by you with
respect to which the Company or a Subsidiary has a tax withholding obligation
pursuant to applicable law, unless you elect to pay the amount of such
obligations to the Company in cash, the Company or such Subsidiary shall
withhold (or “net”) and cancel from the number of shares of Common Stock awarded
to you such number of shares of Common Stock necessary to satisfy the tax
required to be withheld by the Company or such Subsidiary; provided, that, the
number of shares of Common Stock withheld shall be limited to the number of
shares of Common Stock having an aggregate Fair Market Value on the date of
withholding equal to the aggregate amount of tax withholding obligations
determined based on the applicable minimum statutory tax withholding
requirements (or, in the discretion of the Committee, the Fair Market Value of
such shares of Common Stock may exceed the minimum statutory withholding
requirement but may not be greater than the maximum statutory withholding
requirement; provided that the exercise of such discretion by the Committee
would not cause an Award otherwise classified as an equity award under ASC Topic
718 to be classified as a liability award under ASC Topic 718).

 

4.              General.  The shares of Common Stock are granted under and
governed by the terms and conditions of the Plan and this Notice.  In the event
of any conflict, the terms of the Plan shall control.  Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Notice.

 

HUNTSMAN CORPORATION

 

GRANTEE

 

 

 

 

 

 

 

 

 

[Name]

 

[Name]

[Title]

 

 

 

--------------------------------------------------------------------------------
